Title: From James Madison to Alexander J. Dallas, 6 November 1807
From: Madison, James
To: Dallas, Alexander J.



private
Dear Sir
Washington Novr. 6. 1807

Your letter of the 16th. to the Dept. of State with the Depositions referred to came duly to hand.
Immediately on the receipt of the detained letter from Adl. Berkley to Mr. Erskine, I transmitted it to the latter with an intimation of the suspicious manner in which it had been introduced, but at the same time hoping that the delay in its reaching him would not be productive of inconveniency.
In the mean time Mr E. had written to me a letter complaining in strong terms of the detention as a breach of diplomatic rights, and requesting a prosecution of the individual charged with the offence.
Having presumed that the contents of mine to him, would have sufficed, I did not answer his: till on his arrival here, I found that he would not be satisfied without an answer.  An answer was accordingly given.
This has of course closed our correspondence.  He is still however, so anxious for a prosecution, that unless he should be led to change his purpose, he will endeavor to bring it about without the intervention of the Govt.  Of this he has dropt a hint with assurances that it will be done on the supposition that the step will not be regarded as irregular or disrespectful.
Whether on his return to Philada. he will persist in the idea, may depend on the counsel there given him.  Should he efect a prosecution, I know not what he may prove agst. Duane, but it appears by the depositions of the Pilot &c which you forwarded, that no credit will be gained by the exposure of the circumstances attending the introduction of B’s letter.  I infer also from the view you take of the law, that the prosecution would fail on that ground alone.  Mr. E. will himself decide how far it may be politic to bring into Court, and of course before the public, all the recriminations which will not escape notice and display.  It belongs to him also to decide on the diplomatic regularity of taking any further step in the case, without awaiting the orders of his Govt. resulting from the transmission of his communications with this Govt.
Thinking it not amiss that you should know what has passed here in relation to this affair, I have troubled you with these remarks, adding to them, a copy of the correspondence to which they refer.  And as no instruction goes from the President, I make the letter a private one.  With great esteem & regard I am D Sir Yr. Obedt. Servt

James Madison

